Citation Nr: 0709288	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  06-14 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1952 
to August 1954.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for cryptogenic cirrhosis of the liver.  The Board 
granted the veteran's motion for advancement on the docket in 
March 2007.


FINDINGS OF FACT

1.  Cirrhosis of the liver was not exhibited in service.

2.  There is no evidence of cirrhosis of the liver within one 
year after discharge from service, and the preponderance of 
the evidence is against a finding that the veteran's 
cirrhosis is related to active service.


CONCLUSION OF LAW

Cirrhosis of the liver was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter in April 2004.  The 
originating agency specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
specifically asked to submit any evidence in his possession 
that pertains to his claim.  Therefore, the Board finds that 
he was provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains private medical 
treatment records which include letters from three 
physicians, two articles regarding hepatitis and cirrhosis, 
the veteran's DD214, lay statements from the veteran, and 
copies of photographs depicting living conditions in Korea.  
The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence and is satisfied that VA has complied with its 
duty to assist the veteran in the development of the facts 
pertinent to this claim.

In light of the Board's denial of the veteran's service 
connection claim, no disability ratings or effective dates 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The veteran's service medical records are not on file and 
according to the record, were apparently destroyed in a 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9  Vet. 
App. 46 (1996).  Additionally, the Board accepts the 
veteran's description of living conditions, including 
drinking river water, he experienced during service in Korea.  
The Board also notes that the veteran does not claim that he 
was treated in service for an illness related to his 
cirrhosis, but rather that it was first shown in 1998 and is 
service related.

Service Connection

In general, service connection will be granted for 
disabilities resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
(West 2002); 38 C.F.R. § 3.303 (2006).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including cirrhosis, if manifest to a compensable 
degree within one year after discharge from service.  38 
C.F.R. §§ 3.307, 3.309 (2006).

In his April 2004 and August 2005 statements, the veteran 
indicated that he served in Korea on the front lines with the 
9th Infantry Regiment, 2nd Division and lived in bunkers, 
tents and foxholes during that time.  He states that these 
living conditions, illustrated by his photographic evidence, 
as well as drinking the water from rivers in Korea led him to 
contract hepatitis C which caused his cirrhosis.  The veteran 
emphasized that his cirrhosis was diagnosed seven years ago 
and that it was determined to be non-alcoholic.  

The veteran submitted private medical records to support his 
assertion.  In a November 1998 letter, Dr. O'Brien noted the 
veteran's diagnosis of "cryptogenic cirrhosis" which 
"might be secondary to non-alcoholic s[t]erohepatitis."  
Additionally, in a July 1999 letter, Dr. Pima noted that the 
veteran was diagnosed with hepatitis C. 

In support of his claim, the veteran submitted an August 2005 
America Online article which states that hepatitis C can lie 
dormant for many years and as many as 70 percent of infected 
individuals are unaware they have it.  The article states 
that hepatitis C can cause cirrhosis.  The veteran also 
submitted a similar May 1999 article published in American 
Health. 

Furthermore, the veteran relies upon a January 2004 letter 
from his private physician, Dr. Montes, which states that the 
veteran may have been exposed to toxins or agents during his 
Korean service which "may have affected his health during 
the last six years."  Dr. Montes indicated that he reviewed 
the veteran's medical records and further noted:  "It is 
within medical probabilities that such exposure could have 
led to the progression of liver disease that almost led to 
Mr. [redacted] receiving a liver transplant."  Dr. Montes 
pointed out that the medical records do not mention a 
specific cause or etiology opinion but his opinion is that 
the veteran contracted a "disease process" in Korea which 
led to his cirrhosis.  

The Board finds that a preponderance of the evidence is 
against a finding that the veteran's cirrhosis was incurred 
during military service, manifest to a compensable degree 
within one year of service or was treated continuously from 
the time of service.  The earliest evidence of the veteran's 
disability is from 1998, approximately 44 years after 
discharge.  

In addition, the preponderance of the evidence is against a 
finding that the 
veteran's disability is related to his exposure to toxins or 
other agents during service.  The Board notes the veteran's 
assertion that his cirrhosis was caused by hepatitis C which 
he contracted because of the toxins he came into contact with 
during service.  This included living in bunkers, sleeping in 
sleeping bags and tents, living in foxholes and drinking 
untreated water.  The specific agent or toxin is not 
identified and there is no record of exposure to any specific 
toxin or agent.  While the veteran is qualified to make 
observations regarding what he did or observed during service 
and describe any symptoms he experienced, he is not 
authorized to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes the January 2004 letter from Dr. Montes.  
Although Dr. Montes stated that his opinion was that the 
veteran contracted a disease process in Korea which led to 
his liver disease, Dr. Montes did not provide any additional 
information as to the nature of any pertinent toxins or the 
underlying basis for his opinion.  As discussed, the nature 
of the toxin or agent the veteran was allegedly exposed to 
has not been identified.  Dr. Montes also placed 
qualifications on his opinion and indicated that the veteran 
"could have been exposed" to toxins which "could have led" 
to the veteran's liver disease.  It is pure conjecture to 
discuss what toxins or agents were present or what effect 
they may have had on liver disease.  

Furthermore, Dr. O'Brien's November 1998 letter noted the 
diagnosis of "cryptogenic cirrhosis" and stated that it 
"might be secondary" to a form of hepatitis.  (Cryptogenic 
means idiopathic which is defined as "of unknown cause or 
spontaneous origin," Dorland's Illustrated Medical 
Dictionary 443, 905 (28th ed. 1994)).

The Board has reviewed the two publications submitted by the 
veteran.  Although the articles discuss the nature and 
relationship between hepatitis C and liver disease, they are 
of a general nature and are not specific to the veteran's 
case.

In sum, the medical evidence provides little, if any, 
rationale to support a conclusion that his cirrhosis is 
service related.  

The Board notes that the veteran has not been afforded VA 
examinations and medical opinions in connection with his 
service connection claim for cirrhosis.  Pursuant to the 
VCAA, a medical opinion should be obtained if the evidence 
shows the presence of a current disability, and indicates the 
disability may be associated with service.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim for cryptogenic 
cirrhosis because of the 44 year time span between service 
and the development of the veteran's liver disease.  A 
medical opinion at this time would be merely speculative 
based on the evidence of record.  Service connection may not 
be based on pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2006); Duenas v. Principi, 18 Vet. App 512 
(2004).

After consideration of all the evidence of record, the Board 
finds that the preponderance of evidence is against the 
claim.  Because the preponderance of evidence is against the 
claim, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Service connection for 
cryptogenic cirrhosis of the liver is therefore denied.



ORDER

Entitlement to service connection for cirrhosis of the liver 
is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


